Mr. Justice Smith delivered the opinion of the court. 2. Evidence, § 173*—when evidence of telephone conversation admissible. Evidence of a telephone conversation with an agent of plaintiff is erroneously admitted where it is not shown who answered the call, that he was known to the witness or recognized as an agent of the plaintiff, or authorized to speak for such plaintiff. 3. Principal and agent, § 225*—who has burden of proving authority of agent. The burden of proof of authority of an agent is on the party dealing with such agent. 4. Principal and agent, § 240*—when evidence of agent admissible to bind principal. Evidence of an agent is not admissible to bind his principal where his authority is not shown. 5. Witnesses, § 209*—what cross-examination improper. Where a witness’ testimony on direct examination was limited solely to identification of signatures on a judgment note, questions asked on cross-examination as to the witness’ duties, were improper.